DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2022 has been entered.
Claims 1-19 are presented for examination, with Claims 1, 13 and 14 being in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0107564 (“Yatsuda”) in view of U.S. Patent Publication No. 2018/0142879 (“Elwell”), and further in view of U.S. Patent Publication No. 2018/0372303 (“Na”).
         Regarding claim 1, Yatsuda discloses a lighting system, comprising: 
	a lighting module including a rigid (aluminum alloy, section 0044) heat sink (21 including 21a, 21b, 21c and 25, fig.4, sections 0040, 0043);
	a first LED element (22, fig.4) directly mounted on the heat sink (22 is directly attached on the surface of 21b, fig.4, section 0070 states that “the first LED 22 is ‘directly’ attached to the extension portion 21b of the module main body 21 . . .  The same is true for the second LED 23”), the first LED element, being disposed and arranged such that light emitted therefrom in operation is emitted from the lighting system as a low beam pattern (section 0075);
	a second LED element (23) directly mounted on the heat sink (23 is directly attached on the surface of 21b, fig.4, section 0070 states that “the first LED 22 is ‘directly’ attached to the extension portion 21b of the module main body 21 . . .  The same is true for the second LED 23”), the second LED element being disposed and arranged such that light emitted therefrom in operation is emitted from the lighting system as a high beam pattern (section 0075);
	a driver circuit (24) electrically connected to the first LED element and the second LED element to selectively supply electrical power for operation thereof by (section 0042, as shown in fig.4). 
          Yatsuda fails to specifically disclose in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination, and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination. 
           However, Elwell, in the same field of endeavor, teaches a device comprising a driver (30, section 0026, fig.6) wherein the driver operates in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination (section 0029, lines 1-3 from bottom up), and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination (section 0029).
           It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention, to modify the operation of the driver as disclosed by Yatsuda as taught by Elwell, because Elwell provides the motivation in which operating the LEDs in this way makes the arrangement suitable for use as a headlight lamp that provides a desired beam, as evidenced by Elwell (section 0029).
	Although the combination of Yatsuda in view of Elwell teaches that the first LED 22 can be inclined by an angle of ≤20 degrees and that the second LED 23 can be inclined by an angle of 10 to 30 degrees (see Yatsuda, sections 0071-0072) allowing for a mirrored or symmetrical LED configuration, the combination of Yatsuda in view of Elwell fails to specifically teach “the heat sink being configured to maintain the first LED element and the second LED element in a symmetrical configuration.”
	However, Na, in the same field of endeavor teaches the heat sink being configured to maintain the first LED element and the second LED element in a symmetrical configuration (see, heat sink 840 and first and second LEDs 810a and 810b in figs. 8A-C, Fig. 8C, in particular, and its corresponding description starting in section 0249).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the inclined LEDs on a heat sink as taught by the combination of Yatsuda in view of Elwell, and placed the LEDs on a heat sink in a symmetrical configuration as taught by Na, in order to create various light distribution patterns, as evidenced by Na (sections 0270 and 0274).

          Regarding claim 2, the lighting system according to claim 1, the combination of Yatsuda in view of Elwell and Na further teaches wherein in the high power state the first LED element is operated at a higher electrical power than in the dimmed state (50% of power vs. 100% of power, section 0029 of Elwell).             

           Regarding claim 4, the lighting system according to claim 1, the combination of Yatsuda in view of Elwell and Na further teaches of a lighting system comprising LED elements wherein the LEDs can be any number (section 0024 of Elwell) and the driver circuit can control the LEDs in different intensity to produce low beam or high beam (section 0029 of Elwell). 

          Regarding claim 7, the lighting system according to claim 1, Yatsuda further discloses wherein: the heat sink comprises a body portion (as shown in fig.4) and a protrusion portion protruding from the body portion (21b, fig.4), and at least one of the first LED element and the second LED element are mounted on the protrusion portion (section 0041, fig.4). 

          Regarding claim 8, the lighting system according to claim 7, Yatsuda further discloses wherein the first LED element and second LED element are mounted on opposite sides of the protrusion portion (section 0041, fig.4).
  
           Regarding claim 9, the lighting system according to claim 8, Yatsuda further discloses wherein the first LED element is arranged directly opposite to the second LED element (section 0041, fig.4). 
 
          Regarding claim 10, the lighting system according to claim 7, Yatsuda further discloses wherein the protrusion portion of the heat sink is formed in one piece with the body portion (section 0041, fig.4). 
 
          Regarding claim 11, the lighting system according to claim 7, Yatsuda further discloses the system further comprising a headlight assembly including an optical system, the lighting module being exchangeably mounted to the head light assembly (section 0049, as shown in fig.4). 
 
          Regarding claim 12, the lighting system according to claim 11, Yatsuda further discloses wherein the optical system includes a concave reflector (311 and 312, fig.4) with an inner reflector space, and the protrusion portion project into the reflector space (section 0049).

          Regarding claim 13, Yatsuda discloses a vehicle headlight (section 0038, fig.4), comprising: 
		a lighting system including (as shown in fig.4):
		a lighting module including a rigid (aluminum alloy, section 0044) heat sink (21 which including 21a, 21b, 21c and 25, fig.4, sections 0040, 0043), 
		a first LED element (22, fig.4) directly mounted on the heat sink (22 is directly attached on the surface of 21b, fig.4, section 0070 states that “the first LED 22 is ‘directly’ attached to the extension portion 21b of the module main body 21 . . .  The same is true for the second LED 23”), the first LED element, being disposed and arranged such that light emitted therefrom in operation is emitted from the lighting system as a low beam pattern (section 0075),
		a second LED element (23, fig.4) directly mounted on the heat sink (22 is directly attached on the surface of 21b, fig.4, section 0070 states that “the first LED 22 is ‘directly’ attached to the extension portion 21b of the module main body 21 . . .  The same is true for the second LED 23”), the second LED element being disposed and arranged such that light emitted therefrom in operation is emitted from the lighting system as a high beam pattern (section 0075), a driver circuit (24, fig.4) electrically connected to the first LED element and the second LED element to selectively supply electrical power for operation thereof by (section 0042, as shown in fig.4).
           Yatsuda fails to specifically disclose in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination, and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination. 
           However, Elwell, in the same field of endeavor, teaches a device comprising a driver (30, section 0026, fig.6) wherein the driver operates in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination (section 0029, lines 1-3 from bottom up), and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination (section 0029).
           It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention, to modify the operation of the driver as disclosed by Yatsuda as taught by Elwell, because Elwell provides the motivation in which operating the LEDs in this way makes the arrangement suitable for use as a headlight lamp that provides a desired beam, as evidenced by Elwell (section 0029).
	Although the combination of Yatsuda in view of Elwell teaches that the first LED 22 can be inclined by an angle of ≤20 degrees and that the second LED 23 can be inclined by an angle of 10 to 30 degrees (see Yatsuda, sections 0071-0072) allowing for a mirrored or symmetrical LED configuration, the combination of Yatsuda in view of Elwell fails to specifically teach “the heat sink being configured to maintain the first LED element and the second LED element in a symmetrical configuration.”
	However, Na, in the same field of endeavor teaches the heat sink being configured to maintain the first LED element and the second LED element in a symmetrical configuration (see, heat sink 840 and first and second LEDs 810a and 810b in figs. 8A-C, Fig. 8C, in particular, and its corresponding description starting in section 0249).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the inclined LEDs on a heat sink as taught by the combination of Yatsuda in view of Elwell, and placed the LEDs on a heat sink in a symmetrical configuration as taught by Na, in order to create various light distribution patterns, as evidenced by Na (sections 0270 and 0274).

          Regarding claim 15, the lighting system according to claim 1, the combination of Yatsuda in view of Elwell and Na further teaches wherein, in the high power state, the driver circuit is configured to supply the first LED element with less than 50% of the electrical power supplied in the high power state (about 50% can be less than 50%, section 0029 of Elwell).

           Regarding claim 16, the headlight system according to claim 13, the combination of Yatsuda in view of Elwell and Na further teaches a lighting system comprising LED elements wherein the LEDs can be any number (section 0024 of Elwell) and the driver circuit can control the LEDs in different intensity to produce low beam or high beam (section 0029 of Elwell).

          Regarding claim 17, the headlight system according to claim 13, the combination of Yatsuda in view of Elwell and Na further teaches wherein, in the high power state, the driver circuit is configured to supply the first LED element with less than 50% of the electrical power supplied in the high power state (about 50% can be less than 50%, section 0029 of Elwell).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yatsuda in view of Elwell and Na, as applied to claim 1 above, and further in view of U.S. Patent Publication No. 2013/0201710 (“Suzuki”).
         Regarding claim 3, although the combination of Yatsuda in view of Elwell and Na teaches a lighting system comprising a driver circuit, the combination of Yatsuda in view of Elwell and Na fails to specifically teach wherein the driver circuit is configured to operate the first LED element in the dimmed state with pulse width modulation, such that the electrical operating power of the first LED element in the dimmed state is less than the electrical operating power of the first LED element in the high power state. 	However, Suzuki teaches a lighting system (as shown in fig.3) comprising a driver circuit (90, fig.3) wherein the driver circuit is configured to operate the first LED element in the dimmed state with pulse width modulation (section 0088), such that the electrical operating power of the first LED element in the dimmed state is less than the electrical operating power of the first LED element in the high power state (the luminous intensity gradually decreases, section 0088) in purpose of gradually decreasing and increasing a duty ratio of an ON pulse width or a duty ratio of an OFF pulse width (section 0088). 
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention, to modify the device as taught by the combination of Yatsuda in view of Elwell and Na to have Suzuki’s PWM to drive an LED for dimming, in order to use PWM to gradually decrease and increase a duty ratio of an ON pulse width or a duty ratio of an OFF pulse width to get a desired effect, as evidenced by Suzuki (section 0008).

7.      Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yatsuda in view of Elwell and Na, as applied to claim 1 above, and further in view of U.S. Patent Publication No. 2013/0207559 (“Ferrier”).
           Regarding claim 5, Yatsuda in view of Elwell and Na teach a lighting system comprising a first LED element and a second LED element as shown above. But Yatsuda and Elwell and Na fail to specifically teach wherein the first LED element comprises a first group of the plurality of LEDs and a second group of the plurality of LEDs, and the driver circuit is configured to operate the first group of the plurality of LEDs in the first mode and in the second mode, and operate the second group of the plurality of LEDs in the first mode and not in the second mode. 
	However, Ferrier, in the same field of endeavor teaches an electrical circuit (as shown in fig.2) comprising a first LED element (D1, D2, 224, fig.2) and a second LED element (D3 and D4, fig.2) wherein the first LED element comprises a first group of the plurality of LEDs (D5 to D9) and a second group of the plurality of LEDs (D1, D2, fig.2), and the driver means are disposed to operate the first group of the plurality of LEDs in the first mode and in the second mode, and operate the second group of the plurality of LEDs in the first mode and not in the second mode (Q3, Q4 can be independently controlled, section 0037).
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention, to modify the LED elements as taught by the combination of Yatsuda in view of Elwell and Na to have Ferrier’s structure, in order to fine-tune the color temperature of the output light, as evidenced by Ferrier (sections 0011, 0012).

           Regarding claim 6, the combination of Yatsuda in view of Elwell, Na, and Ferrier, as applied to claim 5, further teaches wherein the second group of the plurality of LEDs is electrically connected in parallel with the second LED element (as shown in fig.2 of Ferrier), and wherein the second group of the plurality of LEDs and the second LED element are electrically connected in series with the first group of the plurality of LEDs (as shown in fig.2 of Ferrier).

Claims 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0107564 (“Yatsuda”) in view of U.S. Patent Publication No. 2018/0142879 (“Elwell”).
         Regarding claim 14, Yatsuda discloses a method of operating a first LED element (22, fig.4) and a second LED element (23, fig.4) of a lighting module (as shown in fig.4), the first LED element and the second LED element being mounted on a rigid (aluminum alloy, section 0044) heat sink (21 which including 21a, 21b, 21c and 25, fig.4, sections 0040, 0043). 
           Yatsuda fails to specifically disclose in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination, and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination. 
           However, Elwell, in the same field of endeavor, teaches a device comprising a driver (30, section 0026, fig.6) wherein the driver operates in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination (section 0029, lines 1-3 from bottom up), and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination (section 0029).
           It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention, to modify the operation of the driver as disclosed by Yatsuda as taught by Elwell, because Elwell provides the motivation in which operating the LEDs in this way makes the arrangement suitable for use as a headlight lamp that provides a desired beam, as evidenced by Elwell (section 0029).

          Regarding claim 18, the method of claim 14, the combination of Yatsuda in view of Elwell further teaches wherein, in the high power state, the driver circuit is configured to supply the first LED element with less than 50% of the electrical power supplied in the high power state (about 50% can be less than 50%, section 0029 of Elwell).

           Regarding claim 19, the method of claim 14, the combination of Yatsuda in view of Elwell further teaches a lighting system comprising LED elements wherein the LEDs can be any number (section 0024 of Elwell) and the driver circuit can control the LEDs in different intensity to produce low beam or high beam (section 0029 of Elwell).

 Response to Arguments
Applicants’ arguments filed November 23, 2022 have been fully considered but they are not persuasive.
	Applicants argue in essence, on page 8 of their response:
	The present Office Action relies on Na to provide a teaching of a symmetrical configuration. Applicant respectfully submits that Na fails to teach the amended heat sink being configured to maintain the first LED element and the second LED element in a symmetrical configuration. In fact, Applicant respectfully submits that Na is not even presented as providing a teaching of a heat sink at all. Therefore, Na regardless of providing a teaching related to a symmetrical configuration fails to teach the heat sink being configured to maintain the first LED element and the second LED element in a symmetrical configuration as recited in claim 1. (emphasis in original)

	The examiner cannot concur with Applicants’ argument because the combination of Yatsuda in view of Elwell and further in view of Na clearly teaches the limitation at issue.
	The examiner recognizes that although the combination of Yatsuda in view of Elwell teaches that the first LED 22 can be inclined by an angle of ≤20 degrees and that the second LED 23 can be inclined by an angle of 10 to 30 degrees; see, Yatsuda, sections 0071-0072, thus allowing for a mirrored or symmetrical LED configuration, the combination of Yatsuda in view of Elwell fails to specifically teach the newly added limitation regarding “the heat sink being configured to maintain the first LED element and the second LED element in a symmetrical configuration.”
	Accordingly, the examiner cites, Na, in the same field of endeavor, as specifically teaching the heat sink being configured to maintain the first LED element and the second LED element in a symmetrical configuration; see, heat sink 840 and first and second LEDs 810a and 810b in figs. 8A-C, Fig. 8C, in particular, and its corresponding description starting in section 0249 of Na.
	The motivation to combine is that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the inclined LEDs on a heat sink as taught by the combination of Yatsuda in view of Elwell, and placed the LEDs on a heat sink in a symmetrical configuration as taught by Na, in order to create various light distribution patterns.  This is evidenced in Na in sections 0270 and 0274, in particular.
	The examiner notes that Applicants are arguing against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	For at least the reasons stated above, the rejections of all pending claims are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844  

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844